DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed October 6, 2021.  Claims 1-3, 7, and 10 are currently amended.  Claim 20 is newly added.  Claims 4, 6, and 11-19 have been canceled from consideration.  Claims 1-3, 5, 7-10, and 20 are pending review in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.

Response to Amendment
	Objection to claims 1 and 7 for various informalities has been withdrawn in view of applicant’s claim amendments.
	Rejection of claim 10 for being of improper dependent form is withdrawn in view of applicant’s claim amendment.

	Rejection of claim 9 as being unpatentable over Williams et al (US 2009/0155123 A1) in view of Aoki et al (US 2009/0180930 A1) is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1-3, 5, 7-10, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest cited prior art of reference fails to disclose or fairly teach the fluid control equipment of claim 1, specifically wherein a plurality of microchannels that extend from a pressure equalization tank all have the same length.  Additionally, there is no fair disclosure or teaching of the fluid control method of claim 20, wherein the method comprises moving upwards a washing solution positioned in a pipette by operating a liquid pump, moving upwards a gas positioned under the washing solution by moving the washing solution upwards, absorbing a reaction solution from a reaction solution well into the pipette by moving the gas upwards, moving the pipette to a reaction well, discharging the reaction solution from the pipette to the reaction well by moving the gas downwards, moving the pipette to the reaction solution well, discharging the washing solution from the pipette to the reaction solution well by operating the liquid pump, and washing the reaction solution well using the washing solution discharged from the pipette by operating the liquid pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        November 6, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796